      Case 2:06-cv-02460-JWL-DJW Document 32 Filed 05/25/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

Sterling Thompson et al.,

                     Plaintiffs,

v.                                                               Case No. 06-2460-JWL


Jerry Berg et al.,

                     Defendants.

                                   MEMORANDUM & ORDER

       In July 2007, the court entered judgment in this civil case following plaintiffs’ voluntary

dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(i). Plaintiff Sterling Thompson,

appearing pro se, has now filed a motion for hearing (doc. 31) in which he seeks a status

conference regarding issues in the case. The court lacks jurisdiction to consider the motion. Once

a Rule 41(a)(1) dismissal has been filed, “the district court loses jurisdiction over the dismissed

claims and may not address the merits of such claims or issue further orders pertaining to them.”

Netwig v. Georgia Pac. Corp., 375 F.3d 1009, 1011 (10th Cir. 2004) (citations and internal

quotations omitted). As the Circuit explained in Netwig, “the filing of a Rule 41(a)(1)(i) notice

itself closes the file” and leaves “the parties as though no action had been brought.” Id. The court,

then, cannot take any action on the motion filed by plaintiff.



       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiff’s motion for

hearing (doc. 31) is dismissed for lack of jurisdiction.
Case 2:06-cv-02460-JWL-DJW Document 32 Filed 05/25/21 Page 2 of 2




IT IS SO ORDERED.



Dated this 25th day of May, 2021, at Kansas City, Kansas.



                                        s/ John W. Lungstrum
                                        John W. Lungstrum
                                        United States District Judge




                                       2
